ACCEPTED
                                                                                                        12-15-00154-CR
                                                                                           TWELFTH COURT OF APPEALS
                                                                                                         TYLER, TEXAS
                                                                                                   9/22/2015 1:21:16 PM
                                                                                                              Pam Estes
                                                                                                                 CLERK

                                       No. 12-15-00154-CR

 DANIEL LEE KNOD                                §     IN THE COURT OF APPEALS
                                                                                  FILED IN
     Appellant                                  §                          12th COURT OF APPEALS
                                                §                               TYLER, TEXAS
 vs.                                            §     12TH JUDICIAL       DISTRICT
                                                                           9/22/2015 1:21:16 PM
                                                §                                 PAM ESTES
 THE STATE OF TEXAS,                            §                                   Clerk
     Appellee                                   §     AT TYLER, TEXAS

                       MOTION FOR LEAVE TO FILE AMENDED BRIEF
                          PURSUANT TO TEX. R. APP. PROC. 38.7

TO THE HONORABLE COURT:

       Now comes Austin Reeve Jackson, counsel for Appellant in the above entitled and

numbered cause, and makes this Motion for Leave to File Amended Brief, and for good cause

shows the following:

                                                I.

       Counsel filed his brief in this matter on 11 August 2015. No extensions were requested

to make that filing.

       Counsel has now, through research into issues in other cases, discovered that an

important, non-frivolous issue was missed. An Amended Brief that address that issue is being

filed concurrently with this motion.

       Counsel has a good-faith belief that not only is the issue now raised meritorious, but also

that the issue is likely to be resolved in Appellant’s favor.       Specifically, it appears that

Appellant’s sentence was improperly enhanced and that resulted in the imposition of a sentence

that exceeded the maximum permissible sentence for the offense charged.                By permitting

Appellant to have the issue reviewed now rather than in a subsequent writ, the Court would be

conserving judicial resources and ensuring a quick and just outcome for all parties.
       Rule 38.7 of the Texas Rules of Appellate Procedure provides that the Court may permit

the filing of an amended brief “whenever justice requires.” Counsel would urge the Court to

consider that a defendant serving an eighteen year sentence when the maximum permissible

sentence was only two years presents such a situation and it is respectfully requested that the

Court grant leave to file the amended brief today submitted to the court.

       WHEREFORE, PREMISES CONSIDERED, undersigned counsel respectfully prays

that, in accordance with the applicable law, the Court grant this Motion and afford accept

Appellant’s Amended Brief.



                                             Respectfully submitted,


                                             /s/ Austin Reeve Jackson
                                             Texas Bar No. 24046139
                                             112 East Line, Suite 310
                                             Tyler, TX 75702
                                             Telephone: (903) 595-6070
                                             Facsimile: (866) 387-0152


                                 CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing document was

served on counsel for the State by efile.

                                             /s/ Austin Reeve Jackson